Case 3:19-cv-01681-L-BH Document 137 Filed 08/12/20                    Page 1 of 2 PageID 8499



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DEE NEUKRANZ, individually and as heir
                                 §
of the ESTATE OF LLOYD NEUKRANZ, §
and on behalf of a class of similarly situated
                                 §
persons,                         §
               Plaintiffs,       §
v.                               §
                                 §                             Civil Action No. 3:19-CV-1681-L
CONESTOGA SETTLEMENT SERVICES, §
LLC; CONESTOGA INTERNATIONAL, §
LLC; CONESTOGA TRUST SERVICES, §
LLC; L.L. BRADFORD AND COMPANY, §
LLC; PROVIDENT TRUST GROUP, LLC; §
STRATEGIX SOLUTIONS, LTD.; and   §
MICHAEL MCDERMOTT,               §
                                 §
            Defendants.          §

                                              ORDER

        Before the court is Defendants’ Conestoga Settlement Services, LLC, Conestoga

International, LLC, Conestoga Trust Services, LLC, and Michael McDermott (collectively,

“Conestoga Defendants”) Motion to Stay Pending Arbitration (Doc. 126), filed April 29, 2020,

which was joined by Provident Trust Group, LLC (“Provident”). In their Motion to Stay, the

Conestoga Defendants and Provident seek to stay the entire action pending arbitration of Dee

Neukranz’s individual claims against Provident. On July 14, 2020, the Findings, Conclusions and

Recommendation of the United States Magistrate Judge (“Report”) (Doc. 136) was entered. Given

the presence of non-signatories to the arbitration agreement, the magistrate judge recommends that

the court grant in part the Motion to Stay. Specifically, the magistrate judge recommends that the

Motion to Stay be granted to the extent that the court should grant a discretionary stay that stays all

further proceedings in this case pending resolution of the scope of the arbitration issue in the

Order - Page 1
Case 3:19-cv-01681-L-BH Document 137 Filed 08/12/20                        Page 2 of 2 PageID 8500



arbitration between Dee Neukranz, in her individual capacity, and Provident. No objections to the

Report were filed.

        Having considered the motion, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. The Motion to Stay Pending Arbitration (Doc. 126) is granted to the extent set forth in the

Report, and the case is stayed accordingly.

        To prevent this case from continuing to age while stayed, the court administratively closes

it pending resolution of the scope of arbitration issue in the arbitration between Dee Neukranz, in

her individual capacity, and Provident. The United States District Clerk shall submit a JS-6 form

to the Administrative Office, thereby removing this case from the statistical records. Nothing in this

order shall be considered a dismissal or disposition of this case, and, should further proceedings in

it become necessary or desirable before resolution of the scope of arbitration issue, any party may

file a motion to reopen the case to initiate such further proceedings, or the court may take such

action sua sponte. Further, within 30 days of the arbitrator resolving the scope of the arbitration

issue, the parties shall file a joint status report that sets forth their respective positions as to whether

the case should be reopened in light of the arbitrator’s scope determination.

        It is so ordered this 12th day of August, 2020.




                                                          _________________________________
                                                          Sam A. Lindsay
                                                          United States District Judge




Order - Page 2
